Exhibit 10.1
 
 
FIRST SUPPLEMENTAL INDENTURE
 
 
THIS FIRST SUPPLEMENTAL INDENTURE (the “Supplemental Indenture”) is dated as of
July 14, 2010 among Millipore Corporation, a Massachusetts corporation (the
“Company”), Concord Investments Corp. (“Concord”), a Massachusetts corporation
and subsidiary of Merck KGaA (“Merck”), Wilmington Trust Company, as trustee
(the “Trustee”), and Citibank, N.A. as securities agent (the “Securities
Agent”).
 
WHEREAS, the Company and the Trustee are parties to an Indenture, dated as of
June 13, 2006 (the “Indenture”), pursuant to which the Company issued its 3.75%
Convertible Senior Notes due 2026 (the “Securities”);
 
WHEREAS, on February 28, 2010, the Company entered into an Agreement and Plan of
Share Exchange (the “Agreement”) with Merck and Concord, pursuant to which,
among other things, Concord acquired on July 14, 2010 (the “Effective Time”)
each issued and outstanding share of common stock, par value $1.00 per share, of
the Company (the “Common Stock”) in exchange for the right to receive $107.00 in
cash per share of Common Stock without interest (the “Share Exchange
Consideration”).
 
WHEREAS, Section 10.11 of the Indenture provides that if a share exchange
transaction involving the Company occurs, as a result of which holders of the
Common Stock become entitled to receive stock, other securities, or other
property or assets (including cash) with respect to or in exchange for such
Common Stock, then as of the effective time of such transaction, the Company or
the successor or purchasing corporation, as the case may be, shall execute with
the Trustee a supplemental indenture providing that the Securities shall be
convertible into the kind and amount of cash, securities, or other property
(collectively, “Reference Property”) receivable upon such share exchange by a
holder of a number of shares of Common Stock equal to a fraction whose
denominator is one thousand (1,000) and whose numerator is the product of the
principal amount of such Security and the Conversion Rate in effect immediately
prior to such binding share exchange;
 
WHEREAS, as a result of the Share Exchange, a holder of one share of Common
Stock is entitled to receive cash in the amount of $107.00, without interest;
 
WHEREAS, Section 9.01(i) of the Indenture provides that the Indenture may be
supplemented by the Company, the Trustee, and the Securities Agent without
notice to or the consent of any holder of the Securities to comply with Section
10.11 of the Indenture;
 
WHEREAS, the execution and delivery of this instrument has been duly authorized
and all conditions and requirements necessary to make this instrument a valid
and binding agreement have been duly performed and complied with; and
 
WHEREAS, this Supplemental Indenture is being executed and delivered
concurrently with the effectiveness of the Share Exchange.
 
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all holders of Securities, as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE 1
 
Section 1.01  In accordance with Section 10.11 of the Indenture and subject to
any adjustments provided in Article X of the Indenture, on and after the
Effective Time, and if convertible pursuant to Article X of the Indenture, each
$1,000 aggregate principal amount of Securities surrendered for conversion in
accordance with Article X of the Indenture will be convertible into the amount
of cash equal to $107.00 multiplied by the Conversion Rate in effect immediately
prior to the Effective Time.
 
Section 1.02  Concord, by its execution of this Supplemental Indenture, agrees
to be jointly and severally liable for all obligations of the Company under
Article X of the Indenture, including, but not limited to the payment
obligations to Holders who convert Securities pursuant to Article X of the
Indenture.
 
ARTICLE 2
 
MISCELLANEOUS
 
Section 2.01  Capitalized terms used herein and not defined herein have the
meanings ascribed to such terms in the Indenture, unless otherwise specified.
 
Section 2.02  This Supplemental Indenture shall become effective immediately
upon execution hereof by the parties hereto.
 
Section 2.03  On the date hereof, the Indenture shall be supplemented and
amended in accordance herewith, and this Supplemental Indenture shall form part
of the Indenture for all purposes, and the holder of every Security heretofore
or hereafter authenticated and delivered under the Indenture shall be bound
thereby. The Trustee accepts the trusts created by the Indenture, as amended and
supplemented by this Supplemental Indenture, and agrees to perform the same upon
the terms and conditions of the Indenture, as amended and supplemented by this
Supplemental Indenture.
 
Section 2.04  This Supplemental Indenture shall be deemed to be incorporated in,
and made a part of, the Indenture. The Indenture, as amended and supplemented by
this Supplemental Indenture, shall be read, taken and construed as one and the
same instrument and all provisions in the Indenture and the Securities shall
remain in full force and effect in accordance with the terms thereof and as
amended and supplemented by this Supplemental Indenture.
 
Section 2.05  In case any one or more of the provisions contained in this
Supplemental Indenture shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Supplemental Indenture, but this
Supplemental Indenture shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.
 
Section 2.06  The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.
 
Section 2.07  The Trustee shall not be responsible in any manner whatsoever for
or in respect of the validity and sufficiency of this Supplemental Indenture or
for or in respect of the recitals contained herein, all of which are made solely
by the Company and Concord.
 
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.08  In entering into this Supplemental Indenture, the Trustee shall be
entitled to the benefit of every provision of the Indenture and the Securities
relating to the conduct or affecting the liability of or affording protection to
the Trustee, whether or not elsewhere herein so provided.
 
Section 2.09  All covenants and agreements in this Supplemental Indenture by the
Company, Concord, and the Trustee shall bind their respective successors and
assigns. Nothing in this Supplemental Indenture, express or implied, shall give
to any person, other than the parties hereto and their successors under the
Indenture and the holders of the Securities, any benefit of any legal or
equitable right, remedy or claim under the Indenture.
 
Section 2.10  This Supplemental Indenture shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to principles
of conflicts of law.
 
[Signatures on following page]
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the day and year first above written.
 


MILLIPORE CORPORATION
   
By:
/s/ David P. Hutchinson  Name:
David P. Hutchinson
Title:
President



 
 
CONCORD INVESTMENTS CORP.
   
By:
/s/ Monica Elliott  Name:
Monica Elliott
Title: 
Vice President

 

 
WILMINGTON TRUST COMPANY,
as Trustee
   
By:
/s/ Geoffrey J. Lewis Name:
Geoffrey J. Lewis
Title:
Assistant Vice President

 
 


CITIBANK, N.A.,
as Securities Agent
   
By:
/s/ Jennifer McCourt  
Name: Jennifer McCourt
 
Title: Vice President

 
 
 
 
 
 
[Signature Page for First Supplemental Indenture]
 